The Chancellor
said, the order heretofore granted, was agreeable to the practice in the case of Creagh, a lunatic, (1 Ball & Beatty, 108.) and according to a decision by Lord Redesdale, there referred to, in which an order was granted without bill, upon the petition of the committee, to restrain waste upon the lunatic’s estate. That such an authority is necessarily included in the power given by statute, (1 N. R. L. 147.) “That the Chancellor shall have the care, and provide for the safe keeping of all idiots and lunatics, and of their real and personal estates; and shall take care that the same be not wasted or destroyed.”
Motion granted.